t c memo united_states tax_court george j smith and sheila ann smith petitioners v commissioner of internal revenue respondent docket no filed date ps omitted from their income_tax returns amounts they received as interest and for work performed ps claim that because r assessed sec_6702 frivolous_return penalties he must make sec_6020 substitute returns for ps before he can claim the returns they filed are incorrect ps also argue that they were not employees within the meaning of i r c ch federal_insurance_contributions_act and that moneys they received in exchange for their labor were not wages as defined in i r c ch collection of income_tax at source on wages moreover they argue that the income_tax is an excise_tax and they did not engage in activities subject_to excise_tax during the years in question held sec_6020 does not require r to make a substitute return for ps even if the returns they filed are subject_to frivolous_return penalties held further ps' compensation_for services and interest were items of gross_income held further ps' excise_tax argument is meritless held further ps are subject_to an sec_6651 addition_to_tax for failure_to_file a timely return held further ps are subject_to sec_6673 sanctions for maintaining frivolous and baseless positions george j smith and sheila ann smith pro sese william d richard lisa m oshiro and alicia h eyler for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in additions to and penalties with respect to petitioners' and federal_income_tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6651 penalty sec_6662 dollar_figure --- dollar_figure dollar_figure big_number unless otherwise noted all section references are to the internal_revenue_code code of as amended and in effect for and and all rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar respondent has conceded both the sec_6651 additions to tax and the sec_6662 penalties and we will not further discuss them findings_of_fact the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and documents stipulated are accepted as authentic when they filed the petition petitioners resided in the state of washington during the years at issue petitioner george j smith worked for staples contract commercial inc staples in consideration for his labor staples paid him dollar_figure in and dollar_figure in during those years petitioner sheila ann smith worked for fife maritime inc fife in consideration for her labor fife paid her dollar_figure in and dollar_figure in during she also was paid dollar_figure by microsoft corp for products or services rendered to it during she worked for met homes and in consideration for her labor it paid her dollar_figure in during a portion of mrs smith was unemployed and on account thereof she received in that year an unemployment insurance payment of dollar_figure from the washington state employment security department during and petitioners maintained an account at harborstone credit_union harborstone which paid them interest of dollar_figure in and dollar_figure in petitioners made joint returns of income for and on form sec_1040 u s individual_income_tax_return on their return they reported no items of income claimed no deductions other than a deduction for personal exemptions of dollar_figure showed federal_income_tax withheld of dollar_figure and claimed an overpayment_of_tax in that amount in total they did not report as income on their return dollar_figure they received in as interest and for work performed their return was similar except that they reported as an item_of_gross_income dollar_figure of unemployment_compensation claimed a standard_deduction of dollar_figure and a deduction for personal exemptions of dollar_figure reported no tax withheld and claimed an overpayment in tax of dollar_figure in total they did not report as income on their return dollar_figure received by them in as interest and for work performed respondent received petitioners' form_1040 on date in date respondent assessed sec_6702 penalties for filing frivolous returns which he had imposed on petitioners on account of their and returns i introduction opinion petitioners assign error to respondent's determination of deficiencies additions to tax and penalties the narrative portion of the petition is some pages long and initially it explains why they are not liable for the sec_6702 penalties respondent assessed at the start of the trial we explained to petitioners that they could not challenge the sec_6702 penalties in this proceeding because those penalties did not form any part of respondent's determination of the deficiencies additions to tax and penalties at issue in this proceeding and the deficiency procedures which allow preassessment review of certain penalties do not apply to the civil penalties provided for in sec_6702 see sec_6703 buckardt v commissioner tcmemo_2012_170 wl at stating that the deficiency procedures of sec_6211 through do not apply to frivolous_return penalties under sec_6702 aff'd 584_fedappx_612 9th cir nevertheless petitioners argued at trial and continue to do so on brief that because respondent determined that they were deserving of civil penalties for filing frivolous tax returns respondent was also required by sec_6020 and the regulations thereunder to make a return for them before he could claim that the returns they filed were incorrect beyond that as best we understand petitioners' arguments as to why their returns were correct as filed such that there are no deficiencies in tax those arguments are as follows first petitioners argue that neither were the moneys they received in exchange for their labor wages as defined in sec_3401 nor were they employees within the meaning of sec_3121 the former provision defines the term wages for purposes of chapter of the code dealing with the withholding of income_tax from wages paid while the latter provision defines the term employment for purposes of chapter of the code imposing the federal_insurance_contributions_act social_security_tax second they argue sec_6020 provides authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise sec_301_6020-1 proced admin regs adds frivolous to the adjectives describing the disfavored class of return that the income_tax is an excise_tax that does not apply to the income they received and failed to report except for petitioners' receipt of the harborstone interest payments petitioners bear the burden_of_proof see rule a ii deficiencies in income_tax we need not spill much ink in addressing petitioners' various arguments petitioners elaborate their sec_6020 argument as follows respondent i sec_2sec a provides that if a taxpayer offers credible_evidence with respect to any issue relevant to determining his tax_liability the burden_of_proof with respect to the issue is on the commissioner see also rule a sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg mileham v commissioner tcmemo_2017_168 at petitioners neither propose facts to support their compliance with the conditions of sec_7491 and b nor persuasively argue that respondent bears the burden_of_proof on any issues because of sec_7491 we therefore conclude that sec_7491 does not apply in this case nevertheless rule a places on respondent the burden_of_proof with respect to any new_matter petitioners' receipt of interest payments from harborstone during the years at issue is not included among the items giving rise to the deficiencies in income_tax shown on the table at the beginning of this report the fact that petitioners received those payments however was stipulated by the parties and was tried with their implicit consent see rule b see also hughes v commissioner tcmemo_1994_139 t c m ria para big_number pincite ndollar_figure the parties' stipulation satisfies respondent's burden to prove receipt of the interest payments required by statute to create and subscribe its sic own contrary returns when alleging that those previously filed are required and are false whether willfully or otherwise however petitioners recognize that there are numerous cases holding that sec_6020 does not give rise to a mandatory duty to prepare a substitute return e g 919_f2d_830 2d cir citing 847_f2d_1379 9th cir 65_tc_542 although petitioners seek to overcome the uniform weight of authority by noting that those and similar cases involve a failure_to_file a return rather than the filing of a false or frivolous_return they fail to suggest why that factual distinction should affect our interpretation of a statute that is equally triggered by either a 'fail ure to make any return required by any internal revenue law or regulation' or the 'mak ing willfully or otherwise of a false_or_fraudulent_return ' united_states v hendrickson no wl at e d mich date quoting sec_6020 in either case the secretary is granted precisely the same authority to create a substitute return and any statutory duty to do so surely would arise under either circumstance id we agree the fact that respondent believes that petitioners took positions that are frivolous on their and returns and for that reason are deserving of sec_6702 penalties has no bearing on whether respondent must make substitute returns for petitioners before he can determine deficiencies in their and federal_income_tax he need not we may be even briefer in disposing of petitioners' other two arguments subtitle a of the code sets forth the provisions governing the federal_income_tax see generally secs in relevant part sec_1 provides for the imposition of an income_tax on all taxable_income which is defined as gross_income minus the deductions that the chapter allows sec_63 in turn gross_income is defined in sec_61 as all income from whatever source derived including but not limited to compensation_for services and interest petitioners concede that during the years at issue they received for their labor and as interest the amounts by which respondent adjusted increased their gross_income for those years nevertheless petitioners argue that the compensation payments received from their employers during and were not wages as defined in sec_3401 and that they were not employees as defined in sec_3121 at trial we pointed out to petitioners that the definitions they referred to were by their terms relevant to provisions of subtitle c of the code addressing employment_taxes and the collection of the income_tax and not to the definition of gross_income in subtitle a see sec_61 petitioners' legal arguments that on account of sec_3401 and sec_3121 the amounts they concede that they received in exchange for their labor compensation_for their services are not items of gross_income are meritless indeed the court_of_appeals for the ninth circuit the venue for appeal of this case should the parties not by written stipulation agree otherwise see sec_7482 has held taxpayers' claim that their wages are not income is frivolous 733_f2d_709 9th cir petitioners' final argument is that the income_tax is an excise_tax and that but for mrs smith's receipt of unemployment_compensation in they did not engage in activities subject_to excise_tax during the years in question numerous courts including this court have rejected that argument as meritless and we see no need to entertain it any further see eg 756_f2d_38 6th cir describing a taxpayer's similar argument as baseless aff'g tcmemo_1983_473 724_f2d_469 5th cir stating that the taxpayer's appeal has an absence of a semblance of merit aff'g tcmemo_1983_75 705_f2d_1017 8th cir determining that the taxpayer's arguments are wholly without merit aff'g per curiam tcmemo_1982_590 hill v commissioner tcmemo_2013_264 at concluding that the taxpayer's arguments are frivolous and groundless heisey v commissioner tcmemo_2002_41 wl at the contentions made by the taxpayer in his petition and on brief are appropriately termed 'tax protester rhetoric and legalistic gibberish' and we shall not dignify such arguments with any further discussion aff'd 59_fedappx_233 9th cir we hold that the dollar_figure and dollar_figure petitioners received in and from staples fife microsoft corp and met homes are amounts includible in their gross_income for those years respectively similarly the dollar_figure and dollar_figure interest payments petitioners received in and from harborstone are amounts includible in their gross_income for those years respectively iii additions to tax and penalties a introduction sec_7491 requires that respondent bear the burden of production regarding additions to tax and penalties to meet that burden respondent must present evidence indicating that it is appropriate to impose additions to tax or penalties see 116_tc_438 with certain exceptions he also must produce evidence that he complied with the supervisory approval requirements of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 among the exceptions is any addition under sec_6651 see sec_6751 also sec_6751 does not apply to the tax_court when it imposes a penalty under sec_6673 williams v commissioner 151_tc_1 if respondent carries his burden petitioners have the burden of proving any defense to the addition or penalty such as reasonable_cause substantial_authority or other exculpatory factors see higbee v commissioner t c pincite b sec_6651 addition_to_tax for failure_to_file return sec_6651 provides for an addition_to_tax in the case of a failure_to_file a return on or before the specified filing_date sec_6651 does not apply if the failure_to_file is due to reasonable_cause and not to willful neglect petitioners' income_tax return was due on or before date sec_6072 respondent received petitioners' form_1040 on date which is more than a year after it was due respondent has carried his burden of showing that a sec_6651 addition_to_tax is appropriate and petitioners have not shown that their failure to timely file was due to reasonable_cause we sustain the sec_6651 addition_to_tax for c sec_6673 sanction in pertinent part sec_6673 provides a penalty of up to dollar_figure if the taxpayer has instituted or maintained proceedings before the tax_court primarily for delay or the taxpayer's position in the proceeding is frivolous or groundless a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 143_tc_376 quoting 135_tc_231 aff'd in part appeal dismissed in part 616_fedappx_391 10th cir furthermore t he purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 given the public policy interest in deterring the abuse and waste of judicial resources the authority of the court to impose this penalty and in what amount is broad see leyshon v commissioner tcmemo_2015_104 at aff'd 649_fedappx_299 4th cir at the beginning of the trial we informed petitioners that on the basis of our reading of the petition and their pretrial memorandum they appeared to be proceeding with only frivolous or groundless claims we warned them that we could impose a penalty of up to dollar_figure for such conduct after reading petitioners' 36-page posttrial brief which repeats the arguments they made in the 40-page petition and in their pretrial memorandum and with which we have dealt supra we believe that petitioners are deserving of a penalty because they lack grounds for their claim and their arguments are frivolous we will impose on them a sec_6673 penalty of dollar_figure decision will be entered under rule
